Citation Nr: 0805672	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  02-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1957 and from December 1957 to October 1974, 
including service in the Republic of Vietnam.  The veteran 
died in December 2001, and the appellant is his surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation (DIC).  The appellant 
perfected a timely appeal of this determination.

In September 2004 and July 2007, the Board remanded this case 
to the RO for further development.


FINDINGS OF FACT

1.  At the time of the veteran's service in the Republic of 
Vietnam, the herbicide Agent Orange was in use; thus 
presumption of exposure is conceded.

2.  The competent medical evidence reveals that the veteran 
was diagnosed with metastatic tongue carcinoma approximately 
26 years following his discharge from military service.

3.  The veteran was not shown to be a "radiation-exposed 
veteran," as defined by the regulation, and there is no 
objective evidence to establish his actual exposure to 
ionizing radiation during military service.

4.  The veteran died in December 2001 at the age of 65.  
According to his Certificate of Death, the cause of death was 
metastatic tongue carcinoma.

5.  At the time of the veteran's death, he was not service-
connected for any disabilities.

6.  The evidence does not establish that the veteran's 
service and/or a service-connected disability caused or 
contributed materially or substantially to the cause of the 
veteran's death.


CONCLUSION OF LAW

The veteran's service and/or a service-connected disability 
did not cause or contribute substantially or materially to 
his death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1133, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

In addition, for a DIC claim, the VCAA letter should provide 
to the appellant: (1) a statement of the conditions for which 
the veteran was service-connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A review of the record reveals that the appellant received 
VCAA notice in December 2003 and September 2004.  Thus, she 
was not provided notice of the VCAA prior to the adjudication 
of her claim in the April 2002 rating decision at issue.  
However, following VCAA notice compliance action in December 
2003 and September 2004, a Supplemental Statement of the Case 
pertaining to her claim was provided to the appellant in May 
2005 and October 2007.  The appellant was provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to the VA notices.  Therefore, there is 
no prejudice to the appellant in proceeding to consider the 
claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the appellant was expected to 
provide, including the information needed to obtain both 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, both letters stated: 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis in originals).  This 
statement satisfied the fourth "element" of the notice 
requirement, in that it informed the appellant that she could 
submit any and all evidence which was pertinent to her claim, 
and not merely that evidence requested by the RO.

The Board notes that the December 2003 and September 2004 
letters failed to satisfy the three requirements for VCAA 
notice in the context of a claim for DIC benefits, as 
outlined above.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  If the Court determines that a notice error 
has been committed, then the Court must take due account of 
the rule of prejudicial error.  See Conway v. Principi, 353 
F.3d 1369, 1374-75 (Fed. Cir. 2004).  In the context of a § 
5103(a) notice error, such error is "presumed prejudicial, 
requiring reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  In 
this case, the Board will rebut the presumption of 
prejudicial error, because the appellant has adequately 
demonstrated that she had actual knowledge of the evidence 
and information required to substantiate her DIC claim.  
Specifically, the appellant made statements, both in her June 
2002 Notice of Disagreement and in a February 2003 
submission, in which she addressed the pertinent issue of her 
appeal (namely, whether the veteran's metastatic tongue 
carcinoma can be presumptively service-connected to his death 
due to Agent Orange and/or radiation exposure in Vietnam) and 
thereby demonstrated that she had actual knowledge of the 
evidence and information required to substantiate her DIC 
claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the appellant received Dingess notice 
in August 2007 and October 2007, including as it relates to 
the downstream disability rating and effective date elements 
of her claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, service 
personnel records, private medical records, VA medical 
records, VA medical opinions, and statements from the 
appellant and her representative.  The appellant has not 
indicated that she has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for certain specified diseases 
will be presumed if they are manifest to a compensable degree 
at any time after service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  This presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2007).  A veteran who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based upon an analysis of all of the evidence of 
record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(2007).

Analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She claims that the 
metastatic tongue carcinoma which caused his death was 
incurred as a result of exposure to Agent Orange while 
serving in Vietnam.  As the veteran had service in Vietnam, 
Agent Orange exposure is presumed.

Treatment records from the VA Medical Center (VAMC) in Loma 
Linda, California show that the veteran was diagnosed with 
tongue cancer in November 2000, approximately 26 years after 
his discharge from military service.  At that time, there was 
no evidence of lung cancer.  Subsequent treatment records 
from the Loma Linda VAMC as well as from the Loma Linda 
University Medical Center show that the veteran's tongue 
cancer had metastasized to his rib bones (April 2001) and to 
both of his lungs (May 2001).

Presumptive service connection may not be established for 
metastatic tongue carcinoma due to Agent Orange exposure, 
because that disease is absent from the specified list of 
diseases set forth in § 3.309(e).  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  The veteran was not service-
connected for metastatic tongue carcinoma at the time of his 
death in December 2001, and current law will not allow a 
finding of presumptive service connection for metastatic 
tongue carcinoma based on Agent Orange exposure in Vietnam.  
See id.

The Board acknowledges the appellant's argument that, because 
the veteran's tongue cancer had metastasized to his lungs, he 
should be granted presumptive service connection for lung 
cancer under § 3.309(e).  See Appellate Brief Presentation, 
June 2007; see also 38 C.F.R. § 3.309(e) (2007).  However, 
the Board concludes that, because the primary site of the 
veteran's cancer was the tongue and not the lungs (as shown 
by the competent medical evidence of record), and because his 
cause of death was recorded as metastatic tongue carcinoma 
and not lung cancer (as shown by the veteran's Death 
Certificate), the veteran cannot be presumptively service-
connected for the cause of his death based upon exposure to 
Agent Orange.  See 38 C.F.R. § 3.309(e) (2007).

Pursuant to a July 2007 Board remand, a VA physician reviewed 
the claims file in August 2007 and opined the following: 
"The veteran died on...[December 22, 2001] due to 
complications from his Primary Base of tongue small-cell 
carcinoma which had metastasized to several bones and to both 
lungs.  He DID NOT have primary lung or respiratory cancer.  
The soft tissues of the mouth are entirely distinct from soft 
tissues of the Respiratory System...There is no causal 
association developed presuming service connection for oral 
cancers[;] thus, despite the fact that Agent Orange exposure 
is presumed, there is still no in-service causality for this 
veteran's unfortunate death at age 65."  (Emphasis in 
original).  See VA Medical Opinion, August 22, 2007.  
Therefore, the veteran's metastatic tongue carcinoma cannot 
be presumptively service-connected under 38 C.F.R. § 3.309(e) 
(2007).

The Board also acknowledges the appellant's contention that 
the veteran's tongue cancer resulted from exposure to a 
"hazardous" military environment that may have included 
ionizing radiation.  See Appellant's Statement, February 
2003; see also 38 C.F.R. § 3.311(b)(2)(xxiv) (2007).  
However, the Board notes that VA had asked the Army in 
September 2004 to determine whether the veteran's name 
appears on the list of persons exposed to radiation at the 
various test sites in the 1950's and 1960's.  The Army 
replied that such information is not a matter of record.  
Therefore, the Board must conclude that the veteran is not a 
"radiation-exposed veteran" for purposes of 38 C.F.R. § 
3.309(d)(3)(i).

The VA physician who reviewed the claims file in August 2007 
concluded the following: "There is no plausible evidence 
found on careful review of all available evidence[,] 
including VA claims file and associated service medical 
records[,] to show any causal relationship between any in-
service exposure issue [involving either Agent Orange or 
Radiation] and the veteran's subsequent death from metastatic 
carcinoma of the tongue...it is far less likely than not that 
any in-service chemical exposure caused this veteran's oral 
carcinoma and his subsequent death."  See VA Medical 
Opinion, August 22, 2007.

As a result, despite the fact that the veteran developed 
tongue cancer ( a "radiogenic disease" under 38 C.F.R. § 
3.311(b)(2)(xxiv)), he cannot be presumptively service-
connected for that disability because he was not a 
"radiation-exposed veteran" and because the competent medical 
evidence of record denies that the disease was incurred in or 
caused by his active military service.  See 38 C.F.R. §§ 
3.309(d)(3)(i), 3.311(b)(2)(xxiv) (2007); see also VA Medical 
Opinion, August 22, 2007.

After reviewing the entire record, the Board concludes that 
metastatic tongue carcinoma, the disease which caused the 
veteran's death, cannot be presumptively service-connected 
based upon either Agent Orange or ionizing radiation exposure 
during Vietnam service.  Therefore, the Board concludes that 
a service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  The 
benefit sought on appeal is accordingly denied, as there is 
no reasonable doubt concerning this claim to resolve in the 
appellant's favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


